Citation Nr: 0844517	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1967 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In November 2008, the veteran presented 
testimony at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing).    

The veteran also submitted a notice of disagreement (NOD) 
with the RO's denial of his claim for service connection for 
migraine headaches.  But he did not perfect his appeal of 
that claim by filing a timely substantive appeal 
(e.g., VA Form 9 or equivalent statement) after the RO sent 
him a May 2006 statement of the case (SOC) concerning that 
claim.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2008).  So that claim is not before the Board.

Finally, the Board sees the veteran submitted additional 
military action reports and other various records pertinent 
to his PTSD claim in July and November 2008.  These records 
were sent after certification of his appeal.  But he waived 
his right to have the RO initially consider this additional 
evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2008).  
Therefore, the Board accepts this evidence for inclusion in 
the record and consideration by the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, a remand is required for VA psychiatric examination to 
determine if the veteran has PTSD attributable to the in-
service stressors that have been sufficiently verified. 

In this regard, the establishment of service connection for 
PTSD requires:  (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

If VA determines the veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  In this regard, a medical provider cannot provide 
supporting evidence that a claimed in-service event actually 
occurred based on a post-service medical examination.  
Moreau, 9 Vet. App. at 395-96.  The veteran's own statements 
will not be sufficient.  Id.

A VA examination to determine if there is a nexus between the 
claimed in-service stressor and a PTSD diagnosis is only 
necessary if the existence of the claimed in-service stressor 
has been corroborated.  See VA Adjudication Procedure Manual, 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 15, 
Block a.  

With respect to a current diagnosis, upon a thorough review 
of the claims folder, in November 2004 a private 
psychiatrist, Dr. S.H., MD., diagnosed the veteran as having 
PTSD due to traumatic experiences during his Vietnam service.  
As noted above, the Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood, 1 Vet. App. at 192.  Further, no 
physician can provide supporting evidence that a claimed in-
service event actually occurred based on a post-service 
medical examination.  Moreau, 9 Vet. App. at 395-96.  Thus, a 
remaining question with regard to the alleged stressors is 
whether there is credible supporting evidence that they 
actually occurred.  38 C.F.R. § 3.304(f)(3); Cohen, 10 Vet. 
App. at 147; Moreau, 9 Vet. App. at 395.  

Fortunately for the veteran, two of his stressors can be 
verified.  Service personnel records (SPRs) confirm that the 
veteran served in Vietnam from May 1968 to April 1970.  His 
SPRs document that he participated in the Vietnam 
Counteroffensive Campaign as well as the Tet 69 
Counteroffensive.  His military occupational specialty (MOS) 
is listed as a courier.  He was assigned to Company B, 43rd 
Signal Battalion, later redesignated as the 589th Signal 
Company.  This unit was also assigned to assist the 22nd ARVN 
Division stationed at Ba Gi.  His duties were to perform 
courier runs between Ba Gi and Qui Nhon.  The first stressor 
described by the veteran involves two separate mortar attacks 
in 1968 by the enemy on his unit.  The veteran's 
representative has submitted an E-mail dated in July 2008 
from a Vietnam author corroborating that there were in fact 
two mortar attacks on the Ba Gi compound in 1968.  The second 
stressor, of which the veteran has cited memory difficulties, 
involved an attack on a bridge in the summer of 1969 while he 
was on his courier route.  The veteran recalls seeing the 
bridge destroyed while in his jeep, but then blacking out 
until he was in a helicopter flying over the bridge after the 
incident.  See PTSD questionnaire dated in January 2005; 
November 2004 psychiatric report of Dr. S.H.; and hearing 
testimony at pages 4-5.  As to corroboration of this 2nd 
stressor, the veteran's representative submitted a military 
action report received in November 2008 confirming that in 
July 1969 a bridge attack occurred near the area where the 
veteran was a courier.  No other alleged stressor discussed 
by the veteran during this appeal is verifiable based on the 
information provided. 

However, in light of the above evidence, there is credible 
supporting evidence of elements of the two alleged stressors 
discussed above.  38 C.F.R. § 3.304(f)(3).  There is no 
information to suggest that the veteran was not present at 
these incidents.  A stressor need not be corroborated in 
every detail.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002).  Thus, the information discussed above is sufficient 
to demonstrate the veteran's personal exposure to the 
incidents described.  See Pentecost, supra.  The veteran, as 
well as his family members, report that since this time he 
has experienced flashbacks, guilt, nightmares, irritability, 
insomnia, paranoia, avoidance of stimuli, and depression due 
to his memories of these events.  
 
However, what is required here is competent evidence of a 
nexus between current PTSD symptomatology and the two 
in-service stressors, in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV), and based on a thorough review of the 
evidence of record.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997). 

Second, as to his claim for service connection for a skin 
disorder, including as due to Agent Orange exposure, the 
veteran should be scheduled for a VA compensation examination 
to obtain a medical opinion concerning the etiology of any 
current skin disorder.  See 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The veteran has submitted credible lay statements from 
friends and family indicating that after presumed herbicide 
exposure in Vietnam, he has experienced spots, blisters, sun 
sensitivity, and rashes on his body since discharge in 1970.  
Private medical treatment records document diagnoses of 
dermatitis, cellulitis, tinea, and dermatofibroma since 1989.  
The veteran has indicated that his skin disorder is not 
constant in nature, but rather is subject to periodic 
exacerbations or outbreaks, especially in the summer.  See 
hearing testimony at page 13.  The Board is aware of the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a 
case similar to this one, concerning the evaluation of a 
service-connected disorder which fluctuated in its degree of 
disability, that is, a skin disorder which had "active and 
inactive stages" or was subject to remission and recurrence.  
The Court remanded that case for the VA to schedule the 
veteran for an examination during an "active" stage or during 
an outbreak of the skin disorder.  See also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) [holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed."].  Therefore, the veteran should be 
afforded a VA skin examination during a period when the 
veteran is experiencing a flare-up, if possible.

A medical nexus opinion is needed not only to consider 
presumptive service connection due to herbicide exposure, but 
also to consider whether any current skin disorder otherwise 
may be directly related to his military service.  
See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  See also 
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) 
(indicating the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing his entitlement to 
service connection with proof of actual direct causation, 
i.e., that his presumed exposure to Agent Orange in Vietnam 
led to the development of the claimed disability after 
service).

 Accordingly, the case is REMANDED for the following action:

1.	As to the PTSD claim, schedule the 
veteran for a VA psychiatric 
examination by a psychiatrist to 
determine the nature and etiology of 
any PTSD present.  Prepare a summary of 
the following verified in-service 
stressors for the VA examiner to 
consider:  (1) two separate mortar 
attacks in 1968 by the enemy on his 
unit; (2) an attack on a bridge in the 
summer of 1969 while he was on his 
courier route.  Only these two verified 
stressors should be considered by the 
VA examiner, since no other stressors 
were verified.   Advise the veteran 
that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences on 
his claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  And the 
claims file, including a complete copy 
of this remand, must be made available 
for review of the veteran's pertinent 
medical and other history - including, 
in particular, the records of the 
treatment post-service in question.  
The examination report must state 
whether such review was accomplished.  
Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to provide 
an opinion responding to the following 
questions:

(A)	Does the veteran have PTSD?

(B)	If so, is it at least as likely 
as not (meaning 50 percent or 
more probable) that the 
veteran's PTSD is related to any 
of the two verified stressors 
discussed above?

(C)	If a diagnosis of a psychiatric 
disorder other than PTSD is 
made, it is requested that the 
examiner render an opinion as to 
whether it is as least likely as 
not that the disorder(s) is 
related to service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather, that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

2.	Then schedule the veteran for a separate 
VA examination with a dermatologist to 
determine the nature and etiology of any 
current skin disorder.  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences on 
his claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  And the 
claims file, including a complete copy of 
this remand, must be made available for 
review of the veteran's pertinent medical 
history - including, in particular, any 
records of treatment in question.  In 
addition, to the extent possible, VA 
should attempt to schedule the 
examination during an active stage of his 
skin condition (according to the veteran 
usually during the summer), especially 
since skin conditions by their very 
nature tend to have active versus 
inactive stages.  See Ardison v. Brown, 6 
Vet. App. 405, 408 (1994) (indicating 
that, to the extent possible, VA should 
schedule an examination for a condition 
that has cyclical manifestations during 
an active stage of the disease to best 
determine its severity).  Based on a 
physical examination and comprehensive 
review of the claims file, the examiner 
is asked to provide an opinion responding 
to the following questions:  

(A)	Does the veteran currently have 
a skin disorder that is on the list 
of presumptive service-connected 
diseases for herbicide exposure 
(i.e., does he currently have 
chloracne, other acne form disease 
consistent with chloracne, porphyria 
cutanea tarda, or 
dermatofibrosarcoma protuberans)?

(B)	If he does not have a 
presumptive disease, does he have 
another current skin disorder that 
is at least as likely as not (50 
percent or more probable) related to 
his presumed herbicide exposure 
during military service?  

(C)	Is it at least as likely as not 
(50 percent or more probable) that 
any current skin disorder is 
otherwise directly attributable to 
his military service from August 
1967 to April 1970?

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather the weight 
of medical evidence both for and against 
a conclusion such as causation is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

3.	Then readjudicate the PTSD and skin 
disorders claims in light of the 
additional development.  If the claims 
are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




